 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5

 6          AMERICAN AUTOMOBILE
            INSURANCE COMPANY,
 7
                                 Plaintiff,
                                                          C18-756 TSZ
 8
               v.
                                                          ORDER
 9
            PERFORMANCE COATINGS, INC,
10
                                 Defendant.
11
            Counsel having advised the Court that this matter has been resolved, and it
12
     appearing that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
            Dated this 7th day of October, 2019.
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
